Hamm, J.
Appeal from a judgment in a negligence action in favor of the plaintiffs. The plaintiff Patricia Stedge was a passenger in an automobile owned by her husband, who was absent from the automobile, and operated by the defendant-appellant, Iva Hoover. At a highway intersection, while the defendant was seeking to avoid a collision with another automobile owned by the defendant Marian Crawford and operated by the defendant James Crawford, the plaintiff’s automobile struck a series of guardrails, causing the plaintiff passenger to sustain injuries. A jury verdict against all defendants was returned in favor of the plaintiff wife for $2,500 and in favor of the plaintiff husband for $1,500. Only the defendant Hoover appeals from the judgment, the defendants Crawford have not appealed. Neither verdict is excessive. There was no error in that portion of the charge to which exception was taken (Lamoureaux v. Crowe, 6 A D 2d 930, 931). The tort liability of an agent to a principal is not excused by the relationship. In view of the modest verdict of the jury it is clear that the testimony elicited from the placement supervisor affected no substantial right. We find appellant’s other assignments of error insubstantial. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.